UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7829



PHILIPE MICHEL LISTON,

                                              Plaintiff - Appellant,

          versus

L. M. SAUNDERS; CORRECTIONAL OFFICER IDDINGS;
SERGEANT SANTIAGO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-94-320-R)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed as modified by unpublished per curiam opinion.


Philipe Michel Liston, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

judgment as a matter of law, pursuant to Fed. R. Civ. P. 50, to two

of the three Defendants on his 42 U.S.C. § 1983 (1988) claim.

Liston alleged in his complaint that the Defendants' failure to

protect him from a violent attack by another inmate constituted
cruel and unusual punishment and a denial of due process. We have

reviewed the record and the proceedings before the district court

and find no reversible error. Finding that the district court

intended its order to be final and to dispose of the claim against
all three Defendants, we affirm the district court's order as

modified to extend to all Defendants named in the Complaint. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2